Title: To Thomas Jefferson from Abraham Bradley, Jr., 13 September 1804
From: Bradley, Abraham, Jr.
To: Jefferson, Thomas


                  
                     
                        Sir
                     
                     General Post Office Septemr. 13. 1804
                  
                  Agreeable to the postmaster generals directions I have the honor to inclose the honble. John Stewarts letter of July 23rd to the Secretary of state complaining that the western mail is sent by a new route &c.—also a copy of the PM General’s letter of July 13th to Mr. Stewart and of my letter to him of August 9th. being the whole that we have written him on the subject.
                  Mr. Stewarts complaint is 1st that the main Western mail is sent by a route other than the one by York, which he supposes unauthorised by law, & 2ndly that the carriage of the mail on part of a post road from York to Carlisle was discontinued.
                  1st. The act to establish the post office and postroads passed May 8. 1794 enacts “That the following be established as post roads namely”—“From Philadelphia, by Lancaster, Yorktown, Carlisle, Shippensburg, Chambersburg, Bedford and, Greensburg to Pittsburg”—“From Philadelphia by Norristown, Pottsgrove, Reading, Lebanon & Harrisburg to Carlisle”—And by an additional act passed April 23. 1800 the following was established “From Lancaster, by Elizabethtown and Middletown to Harrisburg, Sunbury & Northumberland”—By the sketch annexed it will be seen how these roads connect with each other, & that the mail from Philadelphia for Pittsburg & the western country may be sent by various routes with little difference in point of distance, & that mail carriers are employed on each. 
                  The words of the act go merely to designate various post roads, they no where require the postmaster general to include specific parts in one contract or require the mail for any portion to be carried by the same hand. Neither does it require that the particular mails from Philadelphia for Pittsburg shall be sent by any specific route.
                  The 1st sect. of the act to establish the post office, among other things designates the duties of the postmaster general—“He shall provide for the carriage of the mail on all postroads that are or may be established by law & as often as he having regard to the productiveness thereof and other circumstances shall think proper.” These are the only clauses or acts that relate to the subject. We consider that from Philadelphia by Lancaster Elizabethtown, Middletown & Harrisburg to Carlisle is as much a post road as from Philadelphia by Lancaster, & Yorktown to Carlisle & it has always been a practice to include such portions of post road in a particular contract without reference to the original act, as appears eligible. This is in a measure necessary to the due conveyance of the mail, for in the first establishment, many routes for want of direct roads or for the accomodation of particular places were made quite circuitous, & subsequent acts without discontinuing the bends have made near or cross routes from one bend to the other; whenever this has been the case the contracts have been made for the strait route, & seperate ones to accomodate the places on the bends. In this view it is considered that the postmaster general had a clear right to send the great western mail by Harrisburg in the manner that he has done.
                  Mr. Stewart states that application was made to the last Congress for an act to direct the Western mail to be sent by Harrisburg & that it was not acted upon hence he infers that Congress considered that it ought to be continued by York. But if we consider that no act of congress ever required it to be conveyed by York, or ever was passed requiring any particular mail or mails to be conveyed by a specific road the inference if any must be that it was not considered a proper subject for congress to act upon, & that it was properly confided to the discretion of the postmaster general.
                  When proposals for carrying the mail in stages between Lancaster & Pittsburg were first made, the proposers insisted upon running by Harrisburg and not by York. The postmaster general was aware that the citizens of York would be dissatisfied if the stages to the western country were not made to pass through that town, & therefore endeavoured to prevail on those who made the proposals to run that way but was unsuccessful. The two routes branch at Lancaster and meet at Carlisle; by our account the distance from Lancaster by Harrisburg to Carlisle, the route which is taken by the stages, is fifty three miles, and from Lancaster by York to Carlisle fifty nine miles, making a difference of six miles in favour of the former, & the proposers represented the quality of the road equally in its favour. But this was not the motive which governed the postmaster general, as he had only the alternative of contracting to carry in stages by the Harrisburg route or continuing it by the York route on horseback. The establishment of stages on great public roads is so important to the convenience of the public and to the security of the mail that he could not hesitate about acceding to the offer. A contract has accordingly been made for carrying the mail in stages from Lancaster by Harrisburg to Pittsburg for the term of four years commencing on the first day of July last. And I have good grounds for saying that it is very pleasing to a large portion of the citizens of Pennsylvania.
                  2nd. That the carriage of the mail on the part of a post road, from York to Carlisle was discontinued?
                  In the 1st. section of the act to establish the post office, the postmaster general is authorised to “direct the route or road where there are more than one between places designated by law for a post road, which route shall be considered the post road.” From York to Carlisle there are several routes or roads, the mail has usually been carried on the nearest route through Dover, but this was never designated as the postroad by the postmaster general but it was left to the carriers to take which route they pleased, on this road there is no post office & I have not heard that there is any place where one would be useful. But by another road from York by Abbotstown, Berlin, the Sulphur Springs to Carlisle, there are two post offices, and the mail is already carried there; the distance by the nearest route being 37 miles & by this only 41 miles (according to our account); on this account the postmaster-general concluded to direct that this should be considered the postroad between York & Carlisle & that the mail should be sent upon it.
                  The P.M.G. was the more induced to do this, because it was found there was very little correspondence carried on between York & Carlisle and that the whole value of postages in one quarter did not amount to seven dollars or to the rate of 28 dollars in a year.
                  The reason for resuming the nearest road is assigned by the postmaster general in his letter to Mr. Stewart & the mail has been carried upon it once a week since the 15 August last.
                  From the whole I think it will appear that the postmaster general has not exceeded his authority & while he has been attentive to the public interest he has been desirous to serve the citizens of York.
                  An attack of the prevailing fever has prevented my forwarding the inclosed as soon as I ought to have done.
                  I have the honor to be with much respect
                  
                     
                        Abraham Bradley junr
                     
                     Assist. Postm. Genl
                  
               